Motion Granted, Petition for Writ of Mandamus Dismissed, and Memorandum
Opinion filed September 10, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00671-CV



                    IN RE JASON CALLICOTTE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              269th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-29563

                         MEMORANDUM OPINION

      On August 30, 2019, relator Jason Callicotte filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Cory Sepolio,
presiding judge of the 269th District Court of Harris County, to file relator’s
pleadings and request for citation.

      Relator has filed motion to dismiss his petition because he claims errors by
the Harris County District Clerk’s Office prevented relator from receiving updates
about his case. According to relator, those errors have been resolved and relator’s
request for relief is now moot. Relator’s motion to dismiss is GRANTED.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                          2